Judgment Supreme Court, New York County (Ira Gammerman, J.H.O.), entered December 23, 2011, which, after a nonjury trial, awarded plaintiff law firm fees with interest, costs and disbursements in the total amount of $32,523.02, unanimously affirmed, without cost.
Defendant does not challenge the terms of the retainer agreement, that the work was performed, or the reasonableness of the time expended by plaintiff in representing defendant in the underlying action. His arguments on appeal are unavailing as well as unpreserved and/or unsupported by the record. Concur— Tom, J.P., Moskowitz, Richter, Manzanet-Daniels and Clark, JJ.